DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments and amendments, see page 2 of the remarks filed 9/23/2021, are persuasive to the point that the prior art fails to teach or render obvious a substrate processing apparatus for performing substrate processing by supplying, to a substrate, a source gas containing a source material of a film to be formed on the substrate, wherein the source gas supply unit is provided at a side where the vacuum transfer chamber is arranged when viewed from the processing chamber, and the valve arrangement unit, the buffer tank, and the source gas supply unit are arranged, in this order, above the processing chamber from a bottom side of the substrate processing apparatus as to the context of claim 1.
Applicant’s arguments and amendments, see page 2 of the remarks filed 9/23/2021, are persuasive to the point that the prior art fails to teach or render obvious a substrate processing method for performing substrate processing by supplying a source gas containing a source material of a film to be formed on a substrate from a source gas supply unit to the substrate, wherein the source gas supply unit is provided at a side .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713